ACCEPTED
                                                                                       01-15-00730-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 12/31/2015 5:39:20 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                           No. 01-15-00730-CV

                                                                 FILED IN
                 IN THE COURT OF APPEALS FOR THE 1st COURT OF APPEALS
                                                     HOUSTON, TEXAS
                      FIRST DISTRICT OF TEXAS
                                                         12/31/2015 5:39:20 PM
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
                          SHEA N. PALAVAN,
                                        Appellant,
                                  v.

                       BRIAN MCCULLEY ET AL.
                                       Appellees,


  On appeal from the County Court at Law Number 3 of Harris County, Texas
        in Cause Nos. 1047954 and 1047954-002, Judge Linda Storey


APPELLANT’S MOTION TO TRANSFER SUPPLEMENTAL RECORD


Shea N. Palavan                       Sean M. Palavan
State Bar No. 24083616                State Bar No. 24058640
1616 South Voss Road, Suite 125       TALABI & ASSOCIATES, P.C.
Houston, Texas 77057                  2909 Hillcroft Avenue, Suite 200
Telephone: (832) 623-6478             Houston, Texas 77057
Facsimile: (855) PALAVAN              Telephone: (713) 266-0529
Email: shea@palavan.com               Facsimile: (713) 266-2203
                                      Email: spalavan@talabilawfirm.com


                                      Attorneys for Appellant,
                                      Shea N. Palavan
           Appellant, SHEA N. PALAVAN, hereby respectfully requests that this Court transfer in

the supplemental record that was previously ordered, and incorrectly filed into another appellate

case.

           In support of this Motion, Appellant respectfully shows unto the Court the following:

           1.       On November 13, 2015, Appellant filed a proper request in the county court for a

supplemental record for this appeal.

           2.       A cost letter was subsequently issued on November 25, 2015, and Appellant made

payment in full on December 2, 2015.

           3.       On December 8, 2015, the County Clerk inadvertently and erroneously filed the

supplemental record into a previous appeal, cause no. 01-14-00604-CV, which has already been

closed. 1



                                               PRAYER

           WHEREFORE, Appellant hereby respectfully requests that this Court transfer the

supplemental record, erroneously filed in cause no. 01-14-00604-CV on December 8, 2015, into

the instant appeal as the First Supplemental Record.



    December 31, 2015                                /s/ Sean M. Palavan
                                                     Sean M. Palavan
                                                     State Bar. No. 24058640
                                                     TALABI & ASSOCIATES, P.C.
                                                     2909 Hillcroft Avenue, Suite 200
                                                     Houston, Texas 77057
                                                     Telephone: (713) 266-0529
                                                     Facsimile: (713) 266-0529
                                                     Email: spalavan@talabilawfirm.com



1
    See Exhibit A
                                                Shea N. Palavan
                                                State Bar. No. 24083616
                                                1616 South Voss Road, Suite 125
                                                Houston, Texas 77057
                                                Telephone: (832) 623-6478
                                                Facsimile: (855) PALAVAN
                                                Email: shea@palavan.com

                                                Attorneys for Appellant,
                                                SHEA N. PALAVAN




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served to all counsel of record via regular U.S. mail, certified mail, return
receipt requested, electronic filing, and/or facsimile on December 31, 2015, in accordance with
Rule 9.5 of the TEXAS RULES OF APPELLATE PROCEDURE:

                                              /s/ Sean M. Palavan
                                              Sean M. Palavan
                                              TALABI & ASSOCIATES, P.C.


Counsel for Brian McCulley and                 John D. Herberger
TBW Development                                J D HERBERGER & ASSOCIATES, PC
Via E-service                                  11767 Katy Freeway, Suite 920
                                               Houston, Texas 77079

Counsel for Boulevard Realty, LLC              Timothy R. Ploch
Via E-service                                  TIMOTHY R. PLOCH, P.C.
                                               730 N. Post Oak Rd., Suite 100
                                               Houston, Texas 77024